The appellant was indicted, convicted and sentenced to six months' imprisonment for selling liquor without a license in violation of the liquor license law of Baltimore County (Acts of 1908, chapter 179, as amended by Acts of 1916, chapter 31). He contends on this appeal that these laws were repealed by the Acts of 1920, chapter 350, and that the indictment was not sufficiently specific under the older law. The State contends, and the court below held, that the later enactment was unconstitutional because its title failed *Page 257 
to comply with the requirement of article 3, section 29 of the Constitution of the State that "every law enacted by the General Assembly shall embrace but one subject, and that shall be described in its title"; and held the indictment sufficient.
In the opinion of this Court the decision of the lower court was correct, and the judgment must be affirmed.
Judgment affirmed, with costs to the appellee.